
	
		II
		112th CONGRESS
		2d Session
		S. 3647
		IN THE SENATE OF THE UNITED STATES
		
			November 29, 2012
			Ms. Klobuchar (for
			 herself and Ms. Snowe) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to improve and
		  enhance the capabilities of the Armed Forces to prevent and respond to sexual
		  assault and sexual harassment in the Armed Forces, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Military Sexual Assault Prevention Act
			 of 2012.
		2.Prohibition on service
			 in the Armed Forces by individuals who have been convicted of a sexual
			 offense
			(a)ProhibitionChapter
			 37 of title 10, United States Code, is amended adding at the end the following
			 new section:
				
					656.Prohibition on
				service in the armed forces by individuals convicted of a sexual
				offense
						(a)Prohibition on
				commissioning or enlistment(1)A person who has been convicted of an
				offense specified in paragraph (2) under Federal or State law may not be
				processed for commissioning or permitted to enlist in the armed forces.
							(2)An offense specified in this
				paragraph is any felony offense as follows:
								(A)Rape.
								(B)Sexual assault.
								(C)Forcible sodomy.
								(D)Incest.
								(b)Administrative
				separation for certain offenses not resulting in punitive
				discharge(1)Any member of the armed forces on active
				duty, and any member of a reserve component of the armed forces not on active
				duty but in active status, who is convicted of an offense specified in
				paragraph (2) and not punitively discharged from the armed forces in connection
				with such conviction shall be separated administratively from the armed forces
				for such offense.
							(2)An offense specified in this
				paragraph is any offense as follows:
								(A)Rape or sexual assault under
				subsection (a) or (b) of section 920 of this title (article 120 of the Uniform
				Code of Military Justice).
								(B)Forcible sodomy under section 925 of
				this title (article 125 of the Uniform Code of Military Justice).
								(C)An attempt to commit an offense
				specified in subparagraph (A) or (B), as punishable under section 880 of this
				title (article 80 of the Uniform Code of Military Justice).
								(3)Under regulations prescribed by the
				Secretary of Defense, the Secretary of the military department concerned may
				waive the requirement in paragraph (1) with respect to a member if the waiver
				is determined appropriate in the interests of the national security of the
				United States. Waivers under this paragraph shall be made on a case-by-case
				basis.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 37 of
			 such title is amended by adding at the end the following new item:
				
					
						656. Prohibition on service in the armed forces by individuals
				convicted of a sexual
				offense.
					
					.
			3.Persons who may
			 exercise disposition authority regarding charges involving certain sexual
			 misconduct offenses under the Uniform Code of Military Justice
			(a)Persons who may
			 exercise disposition authority
				(1)Disposition
			 authorityWith respect to any charge under chapter 47 of title
			 10, United States Code (the Uniform Code of Military Justice), that alleges an
			 offense specified in paragraph (2), the Secretary of Defense shall require the
			 Secretaries of the military departments to restrict disposition authority under
			 section 830 of such chapter (article 30 of the Uniform Code of Military
			 Justice) to officers of the Armed Forces who have the authority to convene
			 special courts-martial under section 823 of such chapter (article 23 of the
			 Uniform Code of Military Justice), but not lower than the following:
					(A)In the case of a
			 training command, the first brigadier general, or, in the case of the Navy, the
			 first rear admiral (lower half), with a legal advisor (or access to a legal
			 advisor) in the chain of command of the person accused of committing the
			 offense.
					(B)In the case of
			 any other command, the first colonel, or in the case of the Navy, the first
			 captain, with a legal advisor (or access to a legal advisor) in the chain of
			 command of the person accused of committing the offense.
					(2)Covered
			 offensesParagraph (1) applies with respect to a charge that
			 alleges any of the following offenses under chapter 47 of title 10, United
			 States Code (the Uniform Code of Military Justice):
					(A)Rape or sexual
			 assault under subsection (a) or (b) of section 920 of such chapter (article 120
			 of the Uniform Code of Military Justice).
					(B)Forcible sodomy
			 under section 925 of such chapter (article 125 of the Uniform Code of Military
			 Justice).
					(C)An attempt to
			 commit an offense specified in subparagraph (A) or (B), as punishable under
			 section 880 of such chapter (article 80 of the Uniform Code of Military
			 Justice).
					(b)Implementation
				(1)Secretaries of
			 military departmentsThe Secretaries of the military departments
			 shall revise policies and procedures as necessary to comply with subsection
			 (a).
				(2)Secretary of
			 DefenseNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall recommend such changes to the
			 Manual for Courts-Martial as are necessary to ensure compliance with subsection
			 (a).
				4.Policy of the
			 United States on disposition of charges involving certain sexual misconduct
			 offenses under the Uniform Code of Military Justice through
			 courts-martial
			(a)Statement of
			 policyIt shall be the policy of the United States that any
			 charge regarding an offense specified in subsection (b) should be disposed of
			 by court-martial, rather than by non-judicial punishment or administrative
			 action.
			(b)Covered
			 offensesAn offense specified in this subsection is any of the
			 following offenses under chapter 47 of title 10, United States Code (the
			 Uniform Code of Military Justice):
				(1)Rape or sexual
			 assault under subsection (a) or (b) of section 920 of such chapter (article 120
			 of the Uniform Code of Military Justice).
				(2)Forcible sodomy
			 under section 925 of such chapter (article 125 of the Uniform Code of Military
			 Justice).
				(3)An attempt to
			 commit an offense specified in paragraph (1) or (2), as punishable under
			 section 880 of such chapter (article 80 of the Uniform Code of Military
			 Justice).
				(c)Justification
			 for disposition other than by court-MartialIn the case of any
			 charge regarding an offense specified in subsection (b) that is disposed of by
			 non-judicial punishment or administrative action, rather than by court-martial,
			 the disposition authority provided for in section 3 shall include in the case
			 file a justification for the disposition of the charge by non-judicial
			 punishment or administrative action, rather than by court-martial.
			5.Inclusion and
			 command review of information on sexual-related offenses in personnel service
			 records of members of the Armed Forces
			(a)Information on
			 substantiated reports on sexual-Related offenses
				(1)In
			 generalIf a complaint of a sexual-related offense is made
			 against a member of the Armed Forces and the complaint is substantiated, a
			 notation to that effect shall be placed in the personnel service record of the
			 member, regardless of the member's grade.
				(2)PurposeThe
			 purpose of the inclusion of information in personnel service records under
			 paragraph (1) is to alert commanders to the members of their command who have
			 received courts-martial conviction, non-judicial punishment, or administrative
			 action for sexual-related offenses in order to reduce the likelihood that
			 repeat offenses will escape the notice of commanders.
				(b)Limitation on
			 placementA notation under subsection (a) may not be placed in
			 the restricted section of the personnel service record of a member.
			(c)ConstructionNothing
			 in subsection (a) or (b) may be construed to prohibit or limit the capacity of
			 a member of the Armed Forces to challenge or appeal the placement of a
			 notation, or location of placement of a notation, in the member's personnel
			 service record in accordance with procedures otherwise applicable to such
			 challenges or appeals.
			(d)Substantiated
			 complaintsFor purposes of implementing this section, the
			 Secretary of Defense shall use the definition of substantiated developed for
			 purposes of the annual report on sexual assaults involving members of the Armed
			 Forces prepared under section 1631 of the Ike Skelton National Defense
			 Authorization Act for Fiscal Year 2011 (10 U.S.C. 1561 note).
			(e)Command review
			 of history of sexual-Related offenses of members upon assignment or transfer to
			 new unit
				(1)Review
			 requiredUnder uniform
			 regulations prescribed by the Secretary of Defense, the commanding officer of a
			 facility, installation, or unit to which a member of the Armed Forces described
			 in paragraph (2) is permanently assigned or transferred shall review the
			 history of substantiated sexual offenses of the member in order to familiarize
			 such officer with such history of the member.
				(2)Covered
			 membersA member of the Armed Forces described in this paragraph
			 is a member of the Armed Forces who, at the time of assignment or transfer as
			 described in paragraph (1), has a history of one or more substantiated sexual
			 offenses as documented in the personnel service record of such member or such
			 other records or files as the Secretary shall specify in the regulations
			 prescribed under paragraph (1).
				6.Collection and
			 retention of records on disposition of reports of sexual assault
			(a)CollectionThe
			 Secretary of Defense shall require that the Secretary of each military
			 department establish a record on the disposition of any report of sexual
			 assault, whether such disposition is court-martial, non-judicial punishment, or
			 other administrative action. The record of any such disposition shall include
			 the following, as appropriate:
				(1)Documentary
			 information collected about the incident reported.
				(2)Punishment
			 imposed, including the sentencing by judicial or non-judicial means including
			 incarceration, fines, restriction, and extra duty as a result of military
			 court-martial, Federal and local court and other sentencing, or any other
			 punishment imposed.
				(3)Reasons for the
			 selection of the disposition and punishments selected.
				(4)Administrative
			 actions taken, if any.
				(5)Any pertinent
			 referrals offered as a result of the incident (such as drug and alcohol
			 counseling and other types of counseling or intervention).
				(b)RetentionThe
			 Secretary of Defense shall require that—
				(1)the records
			 established pursuant to subsection (a) be retained by the Department of Defense
			 for a period of not less than 50 years; and
				(2)a copy of such
			 records be maintained at a centralized location for the same period as applies
			 to retention of the records under paragraph (1).
				7.Retention of certain
			 forms in connection with Restricted Reports on sexual assault involving members
			 of the Armed Forces
			(a)Period of
			 retentionThe Secretary of
			 Defense shall ensure that all copies of Department of Defense Form 2910 and
			 Department of Defense Form 2911 filed in connection with a Restricted Report on
			 an incident of sexual assault involving a member of the Armed Forces shall be
			 retained for the longer of—
				(1)50 years commencing on the date of
			 signature of the member on Department of Defense Form 2910; or
				(2)the time provided
			 for the retention of such forms in connection with Unrestricted Reports on
			 incidents of sexual assault involving members of the Armed Forces under
			 Department of Defense Directive-Type Memorandum (DTM) 11–062, entitled
			 Document Retention in Cases of Restricted and Unrestricted Reports of
			 Sexual Assault, or any successor directive or policy.
				(b)Protection of
			 confidentialityAny Department of Defense form retained under
			 subsection (a) shall be retained in a manner that protects the confidentiality
			 of the member of the Armed Forces concerned in accordance with procedures for
			 the protection of confidentiality of information in Restricted Reports under
			 Department of Defense memorandum JTF–SAPR–009, relating to the Department of
			 Defense policy on confidentiality for victims of sexual assault, or any
			 successor policy or directive.
			8.Enhancement of
			 annual reports regarding sexual assaults involving members of the Armed
			 Forces
			(a)In
			 generalSection 1631(b) of the Ike Skelton National Defense
			 Authorization Act for Fiscal Year 2011 (10 U.S.C. 1561 note) is amended—
				(1)by striking
			 paragraph (3) and inserting the following new paragraph (3):
					
						(3)A synopsis of
				each such substantiated case, organized by offense, and, for each such case,
				the action taken in such case, including the following information:
							(A)The type of
				disciplinary or administrative sanction imposed, if any, including
				courts-martial sentences, non-judicial punishments administered by commanding
				officers pursuant to section 815 of title 10, United States Code (article 15 of
				the Uniform Code of Military Justice), and administrative separations.
							(B)A description of
				and rationale for the final disposition and punishment, regardless of type of
				disciplinary or administrative sanction imposed, including, in a case in which
				an Article 32 investigating officer recommended dismissal of the charges, an
				explicit statement of the reasons for such recommendation.
							(C)The unit and
				location of service at which the incident occurred.
							(D)Whether the
				accused was previously accused of a substantiated sexual assault or sexual
				harassment.
							(E)Whether the
				accused was admitted to the Armed Forces under a moral waiver granted with
				respect to prior sexual misconduct.
							(F)Whether alcohol
				was involved in the incident.
							(G)If the member was
				administratively separated or, in the case of an officer, allowed to resign in
				lieu of facing a court-martial, the characterization given the service of the
				member upon separation.
							;
				and
				(2)by adding at the
			 end the following new paragraphs
					
						(7)The number of
				applications submitted under section 673 of title 10, United States Code,
				during the year covered by the report for a permanent change of station or unit
				transfer for members of the Armed Forces on active duty who are the victim of a
				sexual assault or related offense, the number of applications denied, and, for
				each application denied, a description of the reasons why such application was
				denied.
						(8)An analysis and
				assessment of trends in the incidence, disposition, and prosecution of sexual
				assaults by commands and installations during the year covered by the report,
				including trends relating to prevalence of incidents, prosecution of incidents,
				and avoidance of incidents.
						(9)An assessment of
				the adequacy of sexual assault prevention and response activities carried out
				by training commands during the year covered by the report.
						(10)An analysis of
				the specific factors that may have contributed to sexual assault during the
				year covered by the report, including sexual harassment and substance abuse, an
				assessment of the role of such factors in contributing to sexual assaults
				during that year, and recommendations for mechanisms to eliminate or reduce the
				incidence of such factors or their contributions to sexual
				assaults.
						.
				(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act, and shall apply beginning with the report
			 required to be submitted by March 1, 2014, under section 1631 of the Ike
			 Skelton National Defense Authorization Act for Fiscal Year 2011 (as amended by
			 subsection (a)).
			9.Independent
			 review and assessment of Uniform Code of Military Justice and judicial
			 proceedings of sexual assault cases
			(a)Independent
			 review and assessmentThere is hereby established an independent
			 panel to conduct an independent review and assessment of judicial proceedings
			 under chapter 47 of title 10, United States Code (the Uniform Code of Military
			 Justice), involving sexual assault and related offenses for the purpose of
			 developing potential improvements to such proceedings.
			(b)Independent
			 panel for review
				(1)CompositionThe
			 panel required by subsection (a) shall be composed of seven members, appointed
			 as provided in paragraph (2) from among private United States citizens who have
			 expertise in military law, civilian law, prosecution of sexual assaults in
			 Federal criminal court, military justice policies, the missions of the Armed
			 Forces, or offenses relating to rape, sexual assault, and other sexual
			 misconduct under the Uniform Code of Military Justice.
				(2)AppointmentsOf
			 the members of the panel—
					(A)three shall be
			 appointed by the Secretary of Defense;
					(B)one shall be
			 appointed by the Speaker of the House of Representatives;
					(C)one shall be
			 appointed by the minority leader of the House of Representatives;
					(D)one shall be
			 appointed by the majority leader of Senate; and
					(E)one shall be
			 appointed by the minority leader of the Senate.
					(3)ChairThe
			 chair of the panel shall be appointed by the Secretary from among the members
			 of the panel appointed under paragraph (1).
				(4)Period of
			 appointment; vacanciesMembers shall be appointed for the life of
			 the panel. Any vacancy in the panel shall be filled in the same manner as the
			 original appointment.
				(5)Deadline for
			 appointmentsAll original appointments to the panel shall be made
			 not later than 120 days after the date of the enactment of this Act.
				(6)MeetingsThe
			 panel shall meet at the call of the chair.
				(7)First
			 meetingThe chair shall call the first meeting of the panel not
			 later than 60 days after the date of the appointment of all the members of the
			 panel.
				(8)DurationThe
			 panel shall expire on September 30, 2017.
				(c)Duties
				(1)Annual review
			 report on UCMJ and recent reformsThe panel required by
			 subsection (a) shall—
					(A)review and assess
			 on an annual basis judicial proceedings under chapter 47 of title 10, United
			 States Code (the Uniform Code of Military Justice), involving sexual assault
			 and related offenses; and
					(B)prepare on an
			 annual basis a report summarizing the results of the review and assessment
			 under subparagraph (A).
					(2)ConsiderationsIn
			 conducting reviews and assessments and preparing annual reports under paragraph
			 (1), the panel shall review, evaluate, and assess the following:
					(A)The advisory
			 sentencing guidelines given by judges in Federal courts and how those
			 guidelines compare to advisory sentencing guidance provided to panels rendering
			 punishments in court-martial proceedings, including whether it would be more
			 beneficial for advisory sentencing guidelines to be provided to panels or for
			 discretion to be given to judges regarding whether to issue advisory sentencing
			 guidelines.
					(B)The punishments
			 or administrative actions taken in response to sexual assault court-martial
			 proceedings, including the number of punishments or administrative actions
			 taken as rendered by a panel and the number of punishments or administrative
			 actions rendered by a judge and the consistency and proportionality of the
			 decisions, punishments, and administrative actions to the facts of each case
			 compared with Federal and State criminal courts.
					(C)The court-martial
			 convictions of sexual assaults in the year covered by the report and the number
			 and description of instances when punishments were reduced upon appeal and the
			 instances in which the defendant appealed following a plea agreement, if such
			 information is available.
					(D)The training
			 level of defense and prosecution trial counsel, including an inventory of the
			 experience of judge advocate general lead trial counsel in each instance and
			 any existing standards or requirements for lead counsel, including their
			 experience in defending or prosecuting sexual assault and related
			 offenses.
					(E)The extent and
			 nature, if any, of illicit pressure on prosecutors either to bring cases to
			 trial or not bring cases to trial, and any influence of commanders on and over
			 judicial proceedings.
					(F)The training
			 provided criminal investigators, and the procedures followed to investigate
			 cases before trial.
					(G)The
			 implementation of recent reforms to offenses relating to sexual assault and
			 related offenses, including the reforms enacted by section 544 of the National
			 Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat.
			 1404) and any other recent reforms.
					(H)Such other
			 matters and materials as the panel considers appropriate for purposes of the
			 reports.
					(3)Use of other
			 studiesIn preparing the reports, the panel may review, and
			 incorporate as appropriate, the findings of applicable ongoing and completed
			 studies.
				(4)First
			 reportNot later than 180 days after its first meeting, the panel
			 shall submit to the Secretary of Defense and the Committees on Armed Services
			 of the Senate and the House of Representatives its first report under this
			 subsection. The panel shall include in the report such proposals for
			 legislative or administrative action as the panel considers appropriate in
			 light of its review.
				(d)Powers of
			 panel
				(1)HearingThe
			 panel may hold such hearings, sit and act at such times and places, take such
			 testimony, and receive such evidence as the panel considers appropriate to
			 carry out its duties under this section.
				(2)Information
			 from Federal agenciesUpon request by the chair of the panel, any
			 department or agency of the Federal Government may provide information that the
			 panel considers necessary to carry out its duties under this section.
				(e)Personnel
			 matters
				(1)Pay of
			 membersMembers of the panel shall serve without pay by reason of
			 their work on the panel.
				(2)Travel
			 expensesThe members of the panel shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance or services for the panel.
				10.Prevention and
			 response to sexual harassment in the Armed Forces
			(a)Comprehensive
			 policy required
				(1)In
			 generalThe Secretary of Defense shall, in consultation with the
			 Secretaries of the military departments and the Equal Opportunity Office of the
			 Department of Defense, develop a comprehensive policy to prevent and respond to
			 sexual harassment in the Armed Forces. The policy shall provide for the
			 following:
					(A)Training for
			 members of the Armed Forces on the prevention of sexual harassment.
					(B)Mechanisms for
			 reporting incidents of sexual harassment in the Armed Forces, including
			 procedures for reporting anonymously.
					(C)Mechanisms for
			 responding to and resolving incidents of alleged sexual harassment incidences
			 involving members of the Armed Forces, including through the prosecution of
			 offenders.
					(2)ReportNot
			 later than one year after the date of the enactment of this Act, the Secretary
			 of Defense shall submit to the Committees on Armed Services of the Senate and
			 the House of Representatives a report setting forth the policy required by
			 paragraph (1).
				(b)Collection and
			 retention of records on disposition of reports of sexual harassment
				(1)CollectionThe
			 Secretary of Defense shall require that the Secretary of each military
			 department establish a record on the disposition of any report of sexual
			 harassment, whether such disposition is court-martial, non-judicial punishment,
			 or other administrative action. The record of any such disposition shall
			 include the following, as appropriate:
					(A)Documentary
			 information collected about the incident reported.
					(B)Punishment
			 imposed, including the sentencing by judicial or non-judicial means including
			 incarceration, fines, restriction, and extra duty as a result of military
			 court-martial, Federal and local court and other sentencing, or any other
			 punishment imposed.
					(C)Reasons for the
			 selection of the disposition and punishments selected.
					(D)Administrative
			 actions taken, if any.
					(E)Any pertinent
			 referrals offered as a result of the incident (such as drug and alcohol
			 counseling and other types of counseling or intervention).
					(2)RetentionThe
			 Secretary of Defense shall require that—
					(A)the records
			 established pursuant to paragraph (1) be retained by the Department of Defense
			 for a period of not less than 50 years; and
					(B)a copy of such
			 records be maintained at a centralized location for the same period as applies
			 to retention of the records under subparagraph (A).
					(c)Annual report
			 on sexual harassment involving members of the Armed Forces
				(1)Annual report
			 on sexual harassmentNot later than March 1, 2015, and each March
			 1 thereafter through March 1, 2018, the Secretary of each military department
			 shall submit to the Secretary of Defense a report on the sexual harassments
			 involving members of the Armed Forces under the jurisdiction of such Secretary
			 during the preceding year. Each Secretary of a military department shall submit
			 the report on a year under this section at the same time as the submittal of
			 the annual report on sexual assaults during that year under section 1631 of the
			 Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (10 U.S.C.
			 1561 note). In the case of the Secretary of the Navy, separate reports shall be
			 prepared under this section for the Navy and the Marine Corps.
				(2)ContentsThe
			 report of a Secretary of a military department for an Armed Force under
			 paragraph (1) shall contain the following:
					(A)The number of
			 sexual harassments committed against members of the Armed Force that were
			 reported to military officials during the year covered by the report, and the
			 number of the cases so reported that were substantiated.
					(B)The number of
			 sexual harassments committed by members of the Armed Force that were reported
			 to military officials during the year covered by the report, and the number of
			 the cases so reported that were substantiated. The information required by this
			 subparagraph may not be combined with the information required by subparagraph
			 (A).
					(C)A synopsis of
			 each such substantiated case and, for each such case, the action taken in such
			 case, including the type of disciplinary or administrative sanction imposed,
			 section 815 of title 10, United States Code (article 15 of the Uniform Code of
			 Military Justice).
					(D)The policies,
			 procedures, and processes implemented by the Secretary during the year covered
			 by the report in response to incidents of sexual harassment involving members
			 of that Armed Force.
					(E)Any other matters
			 relating to sexual harassment involving members of the Armed Forces that the
			 Secretary considers appropriate.
					
